Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application 16/733,104 filed 1/2/2020 has been examined.
In this Office Action, claims 1-25 are currently pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 
Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an
abstract idea without significantly more.

Claim 1 recites:
Referencing a first node a graph from a second node in a graph.
The limitation of referencing a first node a graph from a second node in a graph, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer implemented method”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the computer implemented method language, querying in the context of this claim encompasses the user manually determining generic refences between generic nodes in generic graphs. Similarly, the limitation(s) of loading; transforming; creating; detaching; associating, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the computer implemented method language, loading; transforming; creating; detaching; associating, in the context of this claim encompasses the user manually generating a listing of node references based on generic second nodes in a generic graph. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (concepts performed in the human mind (including an observation, evaluation, judgment,
opinion)).
Further, these concepts also recite “Certain Methods of Organizing Human Activity”; (such as
commercial or legal interactions (including agreements in the form of contracts; legal
obligations; advertising, marketing or sales activities or behaviors; business relations) where
generating a listing of node references based on generic second nodes in a generic graph is a method of human activity in commercial or legal interactions.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only
recites one additional element – using databases to perform both the loading; transforming; creating; detaching; associating and referencing steps. The computer in both steps is recited at a high level of generality (i.e., as a generic processor performing a generic computer function of
referencing nodes in graphs) such that it amounts no more than mere instructions to apply the
exception using a generic computer component. Accordingly, this additional element does not
integrate the abstract idea into a practical application because it does not impose any
meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more
than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform
both the loading; transforming; creating; detaching; associating and referencing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an
inventive concept. The claim(s) is/are not patent eligible.

Dependent claims 2-8 are merely add further details of the abstract steps/elements recited in
claim 1 without integrating the idea into a practical application; or including an improvement to
another technology or technical field, an improvement to the functioning of the computer itself,
or meaningful limitations beyond generally linking the use of an abstract idea to a particular
technological environment. Therefore, dependent claims 2-8 are also directed towards
nonstatutory subject matter.

As per independent claims 9, 16, 21 and 23, are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 1. The components (i.e., product/system/method/product described in independent claims 9, 16, 21 and 23 do not provide for integrating the abstract idea into a practical application. At best, the claim(s) are merely providing alternate environments to implement the abstract idea.

Dependent claims 10-15; 17-20; 22; 24-25 merely add further details of the abstract steps/elements recited in claim 1 without integrating the idea into a practical application; or including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Therefore, dependent claims 10-15; 17-20; 22; 24-25 are also directed towards non-statutory subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7, 9-21, 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kartha et al. US Pub. No.: 2016/0292304 A1.

As to clam 1, Kartha discloses a computer implemented method comprising:
(Kartha [0050-0053] and Fig. 2)

loading into memory a graph having a graph structure, 
(Kartha [0047] In one example, the multi-layered database 104 can include three layers, i.e., an
action graph layer 126, a standard graph layer 128;
see also [0058-0062] The bulk information can refer to, for example, a file or folder comprising information related to a plurality of real world entities and their action capabilities in a format usable to upload the information into the multi-layered database 104. [0059] Further, as mentioned above, the multi-layered database 104 can include following three layers:
[0060] 1. The action graph layer 126, [0061] 2. The standard graph layer 128, and [0062] 3. The backend database layer 130.)

the graph being constructed according to an ontology and comprising a first node, 
(Kartha [0146] For this, the ontology module 2012 reproduces a logical architecture of
the organization, the real world entities, and the action capabilities of the real world entities, in the organization arranged in several relationships, such as parent-child relationship,
constituent relationship or any other kind of relationship. This logical architecture can be based on a plurality of rules or algorithms.;
see also [0063] In an implementation, for creating the multi-layered database 104, the operation module 120 first creates the action graph layer 126 to store the information in graphical
form. The action graph layer 126 includes the real world entities stored as participant-entity nodes and the action capabilities of the real world entities stored as action nodes. Further,
action graph layer 126 includes the corresponding node properties, their associated relationships and properties associated to such relationships, wherein the relationships relate,
as edges, two action nodes, or a participant-entity node and an action node, or two participant-entity nodes.))

the first node comprising metadata, 
(Kartha [0040] The backend database layer includes data and metadata corresponding to the nodes, the edges, and the properties associated with the nodes and the edges of the standard graph layer, and thus the action graph layer.;  
See also [0144] In one implementation, the retrieval module 118 can retrieve the data and meta data present in the backend database layer 130 corresponding to the selected nodes of the standard graph layer; see also [0153] The creation of the database layer is based on the
standard graph layer. The backend database layer includes data and metadata corresponding to the nodes, the properties associated with the nodes, the edges, and properties of the
edges of the standard graph layer)

the metadata satisfying an ontological condition according to the ontology;
(Kartha [0040] The backend database layer is created in a manner to hold a large volume of data which may further be dynamic and sparse in nature. The backend database layer includes
data and metadata corresponding to the nodes, the edges, and the properties associated with the nodes and the edges of the standard graph layer, and thus the action graph layer.)

transforming, in memory, a new graph structure from the graph structure, 
(Kartha [0135] Yet further, the operation module 120 enables the user to perform various create, read, update, and delete (CRUD) operations on the action graph layer 126, wherein the user may perform both single entry operations as well as bulk data migration and loading in real time.)

the transforming comprising:
creating new data of the new graph structure;
(Kartha [0152] At block 2104, a standard graph layer may be created. The creation of the graph layer is based on the action graph layer. The graph layer includes nodes and edges relating these nodes. The creation of the standard graph layer is done by decomposing the participant-entity nodes and the action nodes of the action graph layer into nodes, properties associated with the nodes, edges connecting the nodes, and properties of the edges. The properties associated with the nodes indicate the properties of the participant-entity nodes or the action nodes. The edges indicate the relationships among the participant-entity nodes and the action nodes of the action graph layer.)

detaching, in the new data of the new graph structure, the metadata from the first node;
(Kartha [0152] The creation of the standard graph layer is done by decomposing the participant-entity nodes and the action nodes of the action graph layer into nodes, properties associated with the nodes, edges connecting the nodes, and properties of the edges.)

associating, in the memory, the metadata with a second node; 
(Kartha [0153] At block 2106, a backend database layer 130 is created. The creation of the database layer is based on the standard graph layer. The backend database layer includes
data and metadata corresponding to the nodes, the properties associated with the nodes, the edges, and properties of the edges of the standard graph layer)
and

referencing, in the memory, the first node in the new graph from the second node in the new graph
(Kartha [0039] The action graph layer facilitates adding new real world entities and new capabilities of the real world entities by a user via Application Progral1lllling Interfaces (APis), without affecting other nodes and edges of the standard graph layer.;
see also [0066] Also, any additions or updates on the parent participant-entity node can be applicable to its child participant-entity node. Further, the child participant-entity node can decide to add, modify; or override, one or more properties of the corresponding parent
participant-entity node to provide specialized properties.).


It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply graph databases as taught by Kartha since it was known in the art that knowledge systems provide that the data present in the action graph layer has one-to-one mapping to the underlying layers, i.e., the standard graph layer and the backend database layer, as decomposed data and as the standard graph layer is connected to backend database layer by a pluggable indexing architecture for the purpose of seeking and retrieving the data from the backend database layer, the underlying layers by themselves have fixed scalability and are thus computationally cost effective for data manipulation (creation, read, updation, deletion, etc .) where the action graph layer lifts the fixation and provides an intuitive and scalable way of knowledge representation and manipulation in the form of creation, storage, retrieval, updation,
deletion, modification, traversal, and the like. (Kartha [0038]). 


As to claim 2, Kartha discloses the computer implemented method of claim 1, wherein the graph is a property graph
(Kartha  [0072] Moreover, the action graph layer 126 is enabled to store and modify the context of the action node with respect to its participant-entity nodes, as a property attached to it. One
feature of the action nodes is that they have relationships called step relationships to represent the whole process steps of an action.).


As to claim 3, Kartha discloses the computer implemented method of claim 2, wherein the metadata is a key:value pair
(Kartha [0029] Towards this direction, graph database based knowledge representation have been developed, which can manage sparse data and wherein complex queries can be
retrieved by graph traversal. In the knowledge representation using the graph databases, every node/edge has properties associated with it as key-value (k, v) pairs;
See also [0133] For decomposing the action nodes and the participant-entity nodes into the nodes of the standard graph layer 128, the data and properties of the action nodes and the participant-entity nodes are stored as (key, value) pairs of the nodes in the standard graph layer 128, as can be seen in FIG. 14, which illustrates mapping of action
graph layer 126 and the standard graph layer 128).

As to claim 4, Kartha discloses the computer implemented method of claim 1, wherein the ontological condition is a user-specified condition (Kartha [0039] The action graph layer facilitates adding new real world entities and new capabilities of the real world entities by a user via Application Programming Interfaces (APis);
See also [0146] This framework can name and define several types, properties, and interrelationships of the entities in a domain. The ontology module 2012 can facilitate in naming and defining the types, properties, and interrelationships of the real world entities and action capabilities of the real world entities. For this, the ontology module 2012 reproduces a logical architecture of the organization, the real world entities, and the action capabilities of the real world entities).

As to claim 5, Kartha discloses the computer implemented method of claim 1, wherein the ontological condition includes a semantic construct
(Kartha (0078] The context capture may further enable the system 102 to derive the underlying semantic meaning of an action verb. For example, the actions "How to manufacture chair?"
and "How to manufacture cement?" use same action verb "manufacture" in totally different scenarios. Such scenarios may easily be distinguished with the help of the object nodes associated with the action graph layer 126, which represent the context of occurrence of a particular action.).

As to claim 6, Kartha discloses the computer implemented method of claim 1, wherein the transforming of the graph further comprises:
detaching, in the new data of the new graph structure, metadata from a third node, wherein the metadata thus detached from the third node satisfies the ontological condition; 
(Kartha [0133] For this, the participant- entity nodes and the action nodes in the action graph
layer 126 are decomposed by the decomposer 120-1 of the operation module 120, into nodes, node properties, edges, and edge properties, wherein the nodes correspond to the participant-entity nodes and the action nodes)
and
associating, in the memory, the metadata detached from the third node with a fourth node; 
(Kartha [0133] Further, in accordance with the present subject matter, once the participant-entity nodes, the action nodes, and properties and relationships associated with them are created/
stored in the action graph layer 126, the operation module 120 creates the standard graph layer 128 based on the action graph layer 126.;
 [0133] For decomposing the action nodes and the participant-entity nodes into the nodes of the standard graph layer 128, the data and properties of the action nodes and the participant-entity nodes are stored as (key, value) pairs of the nodes in the standard graph layer 128, as can be seen in FIG. 14, which illustrates mapping of action graph layer 126 and the standard graph layer 128.)
and 
referencing, in the memory, the third node in the new graph from the fourth node in the new graph
(Kartha [0129] But when the properties of synonym node are indexed, a reference id ( document id for distributed indexing architecture) of an actual action node is given so that the control will be delegated to the actual action node. In accordance with the present subject matter, same capability/action can have different synonyms in different context.;
See also [0133] For decomposing the action nodes and the participant-entity nodes into the nodes of the standard graph layer 128, the data and properties of the action nodes and the participant-entity nodes are stored as (key, value) pairs of the nodes in the standard graph layer 128, as can be seen in FIG. 14, which illustrates mapping of action graph layer 126 and the standard graph layer 128.).

As to claim 7, Kartha discloses the computer implemented method of claim 6, further comprising adding a third edge connecting the second node and the fourth node (Kartha [0039] The standard graph layer is created based on the action graph layer and is underlying the action graph layer. The standard graph layer includes nodes and edges, wherein an edge may connect two related nodes. Each of the nodes and edges are associated with their respective properties as keyvalue (k, v) pairs. The nodes, the edges, and node properties and edge properties are created by decomposing the participant- entity nodes, the action nodes and relationships between two action nodes, between two participant-entity nodes and between an action node and a participant-entity node of the action graph layer into the standard graph layer. In the standard graph layer, the properties associated with the nodes indicate the properties of at least the real world entities and their capabilities thereof).


As to claim 9, Kartha discloses a computer program product comprising one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions executable by controller circuitry to
cause the controller circuitry to perform operations
(Kartha [0050-0053] and Fig. 2)
comprising:
loading into memory a graph having a graph structure, 
(Kartha [0047] In one example, the multi-layered database 104 can include three layers, i.e., an
action graph layer 126, a standard graph layer 128;
see also [0058-0062] The bulk information can refer to, for example, a file or folder comprising information related to a plurality of real world entities and their action capabilities in a format usable to upload the information into the multi-layered database 104. [0059] Further, as mentioned above, the multi-layered database 104 can include following three layers:
[0060] 1. The action graph layer 126, [0061] 2. The standard graph layer 128, and [0062] 3. The backend database layer 130.)

the graph being constructed according to an ontology and comprising a first node,
(Kartha [0146] For this, the ontology module 2012 reproduces a logical architecture of
the organization, the real world entities, and the action capabilities of the real world entities, in
the organization arranged in several relationships, such as parent-child relationship,
constituent relationship or any other kind of relationship. This logical architecture can be based
on a plurality of rules or algorithms.;
see also [0063] In an implementation, for creating the multi-layered database 104, the operation module 120 first creates the action graph layer 126 to store the information in graphical
form. The action graph layer 126 includes the real world entities stored as participant-entity nodes and the action capabilities of the real world entities stored as action nodes. Further,
action graph layer 126 includes the corresponding node properties, their associated relationships and properties associated to such relationships, wherein the relationships relate,
as edges, two action nodes, or a participant-entity node and an action node, or two participant-entity nodes.)

the first node comprising metadata, 
(Kartha [0040] The backend database layer includes data and metadata corresponding to the
nodes, the edges, and the properties associated with the nodes and the edges of the standard
graph layer, and thus the action graph layer.;
See also [0144] In one implementation, the retrieval module 118 can retrieve the data and meta
data present in the backend database layer 130 corresponding to the selected nodes of the
standard graph layer; see also [0153] The creation of the database layer is based on the
standard graph layer. The backend database layer includes data and metadata corresponding
to the nodes, the properties associated with the nodes, the edges, and properties of the
edges of the standard graph layer)

the metadata satisfying an ontological condition according to the ontology;
(Kartha [0040] The backend database layer is created in a manner to hold a large volume of
data which may further be dynamic and sparse in nature. The backend database layer includes
data and metadata corresponding to the nodes, the edges, and the properties associated with
the nodes and the edges of the standard graph layer, and thus the action graph layer.)

transforming, in memory, a new graph structure from the graph structure, 
(Kartha [0135] Yet further, the operation module 120 enables the user to perform various create,
read, update, and delete (CRUD) operations on the action graph layer 126, wherein the user
may perform both single entry operations as well as bulk data migration and loading in real
time.)

the transforming comprising:
creating new data of the new graph structure;
(Kartha [0152] At block 2104, a standard graph layer may be created. The creation of the graph
layer is based on the action graph layer. The graph layer includes nodes and edges relating
these nodes. The creation of the standard graph layer is done by decomposing the participant entity nodes and the action nodes of the action graph layer into nodes, properties associated
with the nodes, edges connecting the nodes, and properties of the edges. The properties
associated with the nodes indicate the properties of the participant-entity nodes or the action
nodes. The edges indicate the relationships among the participant-entity nodes and the action
nodes of the action graph layer.)

detaching, in the new data of the new graph structure, the metadata from the first node;
(Kartha [0152] The creation of the standard graph layer is done by decomposing the participant entity nodes and the action nodes of the action graph layer into nodes, properties associated
with the nodes, edges connecting the nodes, and properties of the edges.)

associating, in the memory, the metadata with a second node; 
(Kartha [0153] At block 2106, a backend database layer 130 is created. The creation of the
database layer is based on the standard graph layer. The backend database layer includes
data and metadata corresponding to the nodes, the properties associated with the nodes, the
edges, and properties of the edges of the standard graph layer)
and
referencing, in the memory, the first node in the new graph from the second node in the new graph
(Kartha [0039] The action graph layer facilitates adding new real world entities and new
capabilities of the real world entities by a user via Application Progral1lllling Interfaces (APis),
without affecting other nodes and edges of the standard graph layer.;
see also [0066] Also, any additions or updates on the parent participant-entity node can be
applicable to its child participant-entity node. Further, the child participant-entity node can
decide to add, modify; or override, one or more properties of the corresponding parent
participant-entity node to provide specialized properties.).

It would have been obvious to one having ordinary skill in the art at the time the time of the
effective filing date to apply graph databases as taught by Kartha since it was known in the art
that knowledges systems provide that the data present in the action graph layer has one-to-one
mapping to the underlying layers, i.e., the standard graph layer and the backend database layer,
as decomposed data and as the standard graph layer is connected to backend database layer
by a pluggable indexing architecture for the purpose of seeking and retrieving the data from the
backend database layer, the underlying layers by themselves have fixed scalability and are thus
computationally cost effective for data manipulation (creation, read, updation, deletion, etc .)
where the action graph layer lifts the fixation and provides an intuitive and scalable way of
knowledge representation and manipulation in the form of creation, storage, retrieval, updation,
deletion, modification, traversal, and the like. (Kartha [0038]).

Referring to claim 10, this dependent claim recites similar limitations as claim 2;
therefore, the arguments above regarding claim 2 are also applicable to claim 10.

Referring to claim 11, this dependent claim recites similar limitations as claim 3;
therefore, the arguments above regarding claim 3 are also applicable to claim 11.

Referring to claim 12, this dependent claim recites similar limitations as claim 4;
therefore, the arguments above regarding claim 4 are also applicable to claim 12.

Referring to claim 13, this dependent claim recites similar limitations as claim 5;
therefore, the arguments above regarding claim 5 are also applicable to claim 13.

As to claim 14, Kartha discloses the computer usable program product of claim 9, wherein the stored program instructions are stored in a computer readable storage device in a data processing system, 
(Kartha [0050-0053] and Fig. 2)
and wherein the stored program instructions are transferred over a network from a remote data processing system (Kartha [0149] The method may also be practiced in a distributed computing environment where functions are performed by remote processing devices that are linked through a communications network. In a distributed computing environment, computer executable instructions may be located in both local and remote computer storage media, including memory storage devices.).




As to claim 15, Kartha discloses the computer usable program product of claim 9, wherein the stored program instructions are stored in a computer readable storage device in a server data processing system, and wherein the stored program instructions are downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system, further comprising:
program instructions to meter use of the computer usable code associated with the
request; and program instructions to generate an invoice based on the metered use
(Kartha [0045] The system 102 can further be hosted over a cloud or a fog as an IAAS (infrastructure as a service).).

As to claim 16, Kartha discloses a computer system comprising a processor and one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions executable by the processor to cause the processor to perform operations 
(Kartha [0050-0053] and Fig. 2)
comprising:
loading into memory a graph having a graph structure, 
(Kartha [0047] In one example, the multi-layered database 104 can include three layers, i.e., an
action graph layer 126, a standard graph layer 128;
see also [0058-0062] The bulk information can refer to, for example, a file or folder comprising
information related to a plurality of real world entities and their action capabilities in a format
usable to upload the information into the multi-layered database 104. [0059] Further, as
mentioned above, the multi-layered database 104 can include following three layers:
[0060] 1. The action graph layer 126, [0061] 2. The standard graph layer 128, and [0062] 3. The
backend database layer 130.)

the graph being constructed according to an ontology and comprising a first node, 
(Kartha [0146] For this, the ontology module 2012 reproduces a logical architecture of
the organization, the real world entities, and the action capabilities of the real world entities, in
the organization arranged in several relationships, such as parent-child relationship,
constituent relationship or any other kind of relationship. This logical architecture can be based
on a plurality of rules or algorithms.;
see also [0063] In an implementation, for creating the multi-layered database 104, the operation
module 120 first creates the action graph layer 126 to store the information in graphical
form. The action graph layer 126 includes the real world entities stored as participant-entity
nodes and the action capabilities of the real world entities stored as action nodes. Further,
action graph layer 126 includes the corresponding node properties, their associated
relationships and properties associated to such relationships, wherein the relationships relate,
as edges, two action nodes, or a participant-entity node and an action node, or two participant entity nodes.))

the first node comprising metadata, 
(Kartha [0040] The backend database layer includes data and metadata corresponding to the
nodes, the edges, and the properties associated with the nodes and the edges of the standard
graph layer, and thus the action graph layer.;
See also [0144] In one implementation, the retrieval module 118 can retrieve the data and meta
data present in the backend database layer 130 corresponding to the selected nodes of the
standard graph layer; see also [0153] The creation of the database layer is based on the
standard graph layer. The backend database layer includes data and metadata corresponding
to the nodes, the properties associated with the nodes, the edges, and properties of the
edges of the standard graph layer)

the metadata satisfying an ontological condition according to the ontology;
(Kartha [0040] The backend database layer is created in a manner to hold a large volume of
data which may further be dynamic and sparse in nature. The backend database layer includes
data and metadata corresponding to the nodes, the edges, and the properties associated with
the nodes and the edges of the standard graph layer, and thus the action graph layer.)

transforming, in memory, a new graph structure from the graph structure, 
(Kartha [0135] Yet further, the operation module 120 enables the user to perform various create,
read, update, and delete (CRUD) operations on the action graph layer 126, wherein the user
may perform both single entry operations as well as bulk data migration and loading in real
time.)

the transforming comprising:
creating new data of the new graph structure;
(Kartha [0152] At block 2104, a standard graph layer may be created. The creation of the graph
layer is based on the action graph layer. The graph layer includes nodes and edges relating
these nodes. The creation of the standard graph layer is done by decomposing the participant entity nodes and the action nodes of the action graph layer into nodes, properties associated
with the nodes, edges connecting the nodes, and properties of the edges. The properties
associated with the nodes indicate the properties of the participant-entity nodes or the action
nodes. The edges indicate the relationships among the participant-entity nodes and the action
nodes of the action graph layer.)

detaching, in the new data of the new graph structure, the metadata from the first node;
(Kartha [0152] The creation of the standard graph layer is done by decomposing the participant entity nodes and the action nodes of the action graph layer into nodes, properties associated
with the nodes, edges connecting the nodes, and properties of the edges.)

associating, in the memory, the metadata with a second node; 
(Kartha [0153] At block 2106, a backend database layer 130 is created. The creation of the
database layer is based on the standard graph layer. The backend database layer includes
data and metadata corresponding to the nodes, the properties associated with the nodes, the
edges, and properties of the edges of the standard graph layer)

and
referencing, in the memory, the first node in the new graph from the second node in the new graph
(Kartha [0039] The action graph layer facilitates adding new real world entities and new
capabilities of the real world entities by a user via Application Progral1lllling Interfaces (APis),
without affecting other nodes and edges of the standard graph layer.;
see also [0066] Also, any additions or updates on the parent participant-entity node can be
applicable to its child participant-entity node. Further, the child participant-entity node can
decide to add, modify; or override, one or more properties of the corresponding parent
participant-entity node to provide specialized properties.)..

It would have been obvious to one having ordinary skill in the art at the time the time of the
effective filing date to apply graph databases as taught by Kartha since it was known in the art
that knowledge systems provide that the data present in the action graph layer has one-to-one
mapping to the underlying layers, i.e., the standard graph layer and the backend database layer,
as decomposed data and as the standard graph layer is connected to backend database layer
by a pluggable indexing architecture for the purpose of seeking and retrieving the data from the
backend database layer, the underlying layers by themselves have fixed scalability and are thus
computationally cost effective for data manipulation (creation, read, updation, deletion, etc .)
where the action graph layer lifts the fixation and provides an intuitive and scalable way of
knowledge representation and manipulation in the form of creation, storage, retrieval, updation,
deletion, modification, traversal, and the like. (Kartha [0038]).

Referring to claim 17, this dependent claim recites similar limitations as claim 2;
therefore, the arguments above regarding claim 2 are also applicable to claim 17.

Referring to claim 18, this dependent claim recites similar limitations as claim 3;
therefore, the arguments above regarding claim 3 are also applicable to claim 18.

Referring to claim 19, this dependent claim recites similar limitations as claim 4;
therefore, the arguments above regarding claim 4 are also applicable to claim 19.

Referring to claim 20, this dependent claim recites similar limitations as claim 5;
therefore, the arguments above regarding claim 5 are also applicable to claim 20.

As to claim 21, Kartha discloses a computer implemented method comprising:
loading into memory a graph structure, 
(Kartha [0047] In one example, the multi-layered database 104 can include three layers, i.e., an
action graph layer 126, a standard graph layer 128;
see also [0058-0062] The bulk information can refer to, for example, a file or folder comprising
information related to a plurality of real world entities and their action capabilities in a format
usable to upload the information into the multi-layered database 104. [0059] Further, as
mentioned above, the multi-layered database 104 can include following three layers:
[0060] 1. The action graph layer 126, [0061] 2. The standard graph layer 128, and [0062] 3. The
backend database layer 130.)
the graph being constructed according to an ontology and comprising first and second nodes,
(Kartha [0146] For this, the ontology module 2012 reproduces a logical architecture of
the organization, the real world entities, and the action capabilities of the real world entities, in
the organization arranged in several relationships, such as parent-child relationship,
constituent relationship or any other kind of relationship. This logical architecture can be based
on a plurality of rules or algorithms.;
see also [0063] In an implementation, for creating the multi-layered database 104, the operation
module 120 first creates the action graph layer 126 to store the information in graphical
form. The action graph layer 126 includes the real world entities stored as participant-entity
nodes and the action capabilities of the real world entities stored as action nodes. Further,
action graph layer 126 includes the corresponding node properties, their associated
relationships and properties associated to such relationships, wherein the relationships relate,
as edges, two action nodes, or a participant-entity node and an action node, or two participant
entity nodes.))

wherein the first node comprises first metadata, the first metadata satisfying a first
ontological condition according to the ontology, and
(Kartha [0040] The backend database layer is created in a manner to hold a large volume of
data which may further be dynamic and sparse in nature. The backend database layer includes
data and metadata corresponding to the nodes, the edges, and the properties associated with
the nodes and the edges of the standard graph layer, and thus the action graph layer.)

wherein the second node comprises second metadata, the second metadata
satisfying a second ontological condition according to the ontology;
(Kartha [0040] The backend database layer is created in a manner to hold a large volume of
data which may further be dynamic and sparse in nature. The backend database layer includes
data and metadata corresponding to the nodes, the edges, and the properties associated with
the nodes and the edges of the standard graph layer, and thus the action graph layer.)

transforming, in memory, a new graph structure from the graph structure, 
(Kartha [0135] Yet further, the operation module 120 enables the user to perform various create,
read, update, and delete (CRUD) operations on the action graph layer 126, wherein the user
may perform both single entry operations as well as bulk data migration and loading in real
time.)

the transforming comprising:
creating new data of the new graph structure;
(Kartha [0152] At block 2104, a standard graph layer may be created. The creation of the graph
layer is based on the action graph layer. The graph layer includes nodes and edges relating
these nodes. The creation of the standard graph layer is done by decomposing the participant
entity nodes and the action nodes of the action graph layer into nodes, properties associated
with the nodes, edges connecting the nodes, and properties of the edges. The properties
associated with the nodes indicate the properties of the participant-entity nodes or the action
nodes. The edges indicate the relationships among the participant-entity nodes and the action
nodes of the action graph layer.)

detaching, in the new data of the new graph structure, the first metadata from the first node and the second metadata from the second node;
(Kartha [0152] The creation of the standard graph layer is done by decomposing the participant
entity nodes and the action nodes of the action graph layer into nodes, properties associated
with the nodes, edges connecting the nodes, and properties of the edges.)

associating, in the memory, the first metadata with a third node and the
second metadata with a fourth node; 
(Kartha [0153] At block 2106, a backend database layer 130 is created. The creation of the
database layer is based on the standard graph layer. The backend database layer includes
data and metadata corresponding to the nodes, the properties associated with the nodes, the
edges, and properties of the edges of the standard graph layer)
and
referencing, in the memory, the first node in the new graph from the third
node in the new graph and the second node in the new graph from the
fourth node in the new graph
(Kartha [0039] The action graph layer facilitates adding new real world entities and new
capabilities of the real world entities by a user via Application Progral1lllling Interfaces (APis),
without affecting other nodes and edges of the standard graph layer.;
see also [0066] Also, any additions or updates on the parent participant-entity node can be
applicable to its child participant-entity node. Further, the child participant-entity node can
decide to add, modify; or override, one or more properties of the corresponding parent
participant-entity node to provide specialized properties.).

It would have been obvious to one having ordinary skill in the art at the time the time of the
effective filing date to apply graph databases as taught by Kartha since it was known in the art
that knowledge systems provide that the data present in the action graph layer has one-to-one
mapping to the underlying layers, i.e., the standard graph layer and the backend database layer,
as decomposed data and as the standard graph layer is connected to backend database layer
by a pluggable indexing architecture for the purpose of seeking and retrieving the data from the
backend database layer, the underlying layers by themselves have fixed scalability and are thus
computationally cost effective for data manipulation (creation, read, updation, deletion, etc .)
where the action graph layer lifts the fixation and provides an intuitive and scalable way of
knowledge representation and manipulation in the form of creation, storage, retrieval, updation,
deletion, modification, traversal, and the like. (Kartha [0038]).

As to claim 23, Kartha discloses a computer program product comprising one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions executable by controller circuitry to
cause the controller circuitry 
(Kartha [0050-0053] and Fig. 2)

to perform operations comprising:
loading into memory a graph structure,
(Kartha [0047] In one example, the multi-layered database 104 can include three layers, i.e., an
action graph layer 126, a standard graph layer 128;
see also [0058-0062] The bulk information can refer to, for example, a file or folder comprising
information related to a plurality of real world entities and their action capabilities in a format
usable to upload the information into the multi-layered database 104. [0059] Further, as
mentioned above, the multi-layered database 104 can include following three layers:
[0060] 1. The action graph layer 126, [0061] 2. The standard graph layer 128, and [0062] 3. The
backend database layer 130.)

 the graph being constructed according to an ontology and comprising first and second nodes,
(Kartha [0146] For this, the ontology module 2012 reproduces a logical architecture of
the organization, the real world entities, and the action capabilities of the real world entities, in
the organization arranged in several relationships, such as parent-child relationship,
constituent relationship or any other kind of relationship. This logical architecture can be based
on a plurality of rules or algorithms.;
see also [0063] In an implementation, for creating the multi-layered database 104, the operation
module 120 first creates the action graph layer 126 to store the information in graphical
form. The action graph layer 126 includes the real world entities stored as participant-entity
nodes and the action capabilities of the real world entities stored as action nodes. Further,
action graph layer 126 includes the corresponding node properties, their associated
relationships and properties associated to such relationships, wherein the relationships relate,
as edges, two action nodes, or a participant-entity node and an action node, or two participant
entity nodes.))

wherein the first node comprises first metadata, the first metadata satisfying a first ontological condition according to the ontology, 
(Kartha [0040] The backend database layer is created in a manner to hold a large volume of
data which may further be dynamic and sparse in nature. The backend database layer includes
data and metadata corresponding to the nodes, the edges, and the properties associated with
the nodes and the edges of the standard graph layer, and thus the action graph layer.)

and
wherein the second node comprises second metadata, the second metadata satisfying a second ontological condition according to the ontology;
(Kartha [0040] The backend database layer is created in a manner to hold a large volume of
data which may further be dynamic and sparse in nature. The backend database layer includes
data and metadata corresponding to the nodes, the edges, and the properties associated with
the nodes and the edges of the standard graph layer, and thus the action graph layer.)

transforming, in memory, a new graph structure from the graph structure, 
(Kartha [0135] Yet further, the operation module 120 enables the user to perform various create,
read, update, and delete (CRUD) operations on the action graph layer 126, wherein the user
may perform both single entry operations as well as bulk data migration and loading in real
time.)

the transforming comprising:
creating new data of the new graph structure;
(Kartha [0152] At block 2104, a standard graph layer may be created. The creation of the graph
layer is based on the action graph layer. The graph layer includes nodes and edges relating
these nodes. The creation of the standard graph layer is done by decomposing the participant
entity nodes and the action nodes of the action graph layer into nodes, properties associated
with the nodes, edges connecting the nodes, and properties of the edges. The properties
associated with the nodes indicate the properties of the participant-entity nodes or the action
nodes. The edges indicate the relationships among the participant-entity nodes and the action
nodes of the action graph layer.)

detaching, in the new data of the new graph structure, the first metadata from the first node and the second metadata from the second node;
(Kartha [0152] The creation of the standard graph layer is done by decomposing the participant
entity nodes and the action nodes of the action graph layer into nodes, properties associated
with the nodes, edges connecting the nodes, and properties of the edges.)


associating, in the memory, the first metadata with a third node and the second metadata with a fourth node; 
(Kartha [0153] At block 2106, a backend database layer 130 is created. The creation of the
database layer is based on the standard graph layer. The backend database layer includes
data and metadata corresponding to the nodes, the properties associated with the nodes, the
edges, and properties of the edges of the standard graph layer)

and
referencing, in the memory, the first node in the new graph from the third
node in the new graph and the second node in the new graph from the
fourth node in the new graph
(Kartha [0039] The action graph layer facilitates adding new real world entities and new
capabilities of the real world entities by a user via Application Progral1lllling Interfaces (APis),
without affecting other nodes and edges of the standard graph layer.;
see also [0066] Also, any additions or updates on the parent participant-entity node can be
applicable to its child participant-entity node. Further, the child participant-entity node can
decide to add, modify; or override, one or more properties of the corresponding parent
participant-entity node to provide specialized properties.).

It would have been obvious to one having ordinary skill in the art at the time the time of the
effective filing date to apply graph databases as taught by Kartha since it was known in the art
that knowledge systems provide that the data present in the action graph layer has one-to-one
mapping to the underlying layers, i.e., the standard graph layer and the backend database layer,
as decomposed data and as the standard graph layer is connected to backend database layer
by a pluggable indexing architecture for the purpose of seeking and retrieving the data from the
backend database layer, the underlying layers by themselves have fixed scalability and are thus
computationally cost effective for data manipulation (creation, read, updation, deletion, etc .)
where the action graph layer lifts the fixation and provides an intuitive and scalable way of
knowledge representation and manipulation in the form of creation, storage, retrieval, updation,
deletion, modification, traversal, and the like. (Kartha [0038]).

As to claim 24, Kartha discloses the computer usable program product of claim 23, wherein the stored program instructions are stored in a computer readable storage device in a data processing system, 
(Kartha [0050-0053] and Fig. 2)
and wherein the stored program instructions are transferred over a network from a remote data processing system
(Kartha [0149] The method may also be practiced in a distributed computing environment where functions are performed by remote processing devices that are linked through a communications network. In a distributed computing environment, computer executable instructions may be located in both local and remote computer storage media, including memory storage devices.).

As to claim 25, Kartha discloses the computer usable program product of claim 23, wherein the stored program instructions are stored in a computer readable storage device in a server data processing system, and wherein the stored program instructions are downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system, 
further comprising:
program instructions to meter use of the computer usable code associated with the
request; 
(Kartha [0045] The system 102 can further be hosted over a cloud or a fog as an IAAS
(infrastructure as a service).).
and
program instructions to generate an invoice based on the metered use
(Kartha [0045] The system 102 can further be hosted over a cloud or a fog as an IAAS
(infrastructure as a service).)..

Claim(s) 8, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kartha et al. US Pub. No.: 2016/0292304 A1, in view of Singh et al.  US Pub. No.: US Pub. No. 2011/0173189A1.

As to claim 8, Kartha does not disclose: 
deriving a vector representation of the graph using an iterative process on the new graph structure that
constructs a new vector comprising a probability distribution.
However, Singh discloses the computer implemented method of claim 1, further comprising deriving a vector representation of the graph using an iterative process on the new graph structure that
constructs a new vector comprising a probability distribution.
(Singh  [0205] C.3 Probabilistic Model [0206] In this section, we model the probability with which a feature vector x (corresponding to a subgraph) occurs in a random vector (corresponding to a random graph), and the probability distribution of x's support in a database of random vectors. Statistical significance is obtained by comparison to its observed support.;
See also [0043] Section C below describes a novel significance model in which graphs are transformed into histograms of primitive components. The probability of occurrence of a subgraph in a graph is computed in the histogram domain. Based on this probability, we establish the probability distribution of a subgraph's support in a graph database. The significance of a subgraph is defined using this distribution.;
See also [0178] The present invention also comprises a technique for evaluating the statistical significance of frequent subgraphs in a database. A graph is represented by a feature vector that is a histogram over a set of basis elements. The set of basis elements is chosen based on domain knowledge and consists generally of vertices, edges, or small graphs. A given subgraph is transformed to a feature vector and the significance of the subgraph is computed by considering the significance of occurrence of the corresponding vector. The probability of occurrence of the vector in a random vector is computed based on the prior probability of the basis elements. This is then used to obtain a probability distribution on the support of the vector in a database of random vectors. The statistical significance of the vector/subgraph is then defined as the p-value of its observed support. We develop efficient methods for computing p-values and lower bounds. A simplified model is further proposed to improve the efficiency. We also address the problem of feature vector mining, a generalization of item-set mining where counts are associated with items and the goal is to find significant sub-vectors.)

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply graph databases as taught by Kartha since it was known in the art that graph databases provide that a subgraph is transformed to a feature vector and the significance of the subgraph is computed by considering the significance of occurrence of the corresponding vector; where the probability of occurrence of the vector in a random vector is
computed based on the prior probability of the basis elements. This is then used to obtain a probability distribution on the support of the vector in a database of random vectors. The statistical significance of the vector/subgraph is then defined as the p-value of its observed support, where this allows a simplified model is further proposed to improve the efficiency addressing the problem of feature vector mining, a generalization of item-set mining where counts are associated with items and the goal is to find significant sub-vectors and where experimental results show that the proposed techniques are effective, efficient, and useful for ranking frequent subgraphs by their statistical significance. (Signh [0178])

Referring to claim 22, this dependent claim recites similar limitations as claim 8;
therefore, the arguments above regarding claim 8 are also applicable to claim 22.








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Bobick et al, US Patent No. 8,024,653 teaches techniques for text is extracted from and information resource such as documents, emails, relational database tables and other digitized
information sources. The extracted text is processed using a decomposition function to create. Nodes are a particular data structure that stores elemental units of information. The nodes can convey meaning because they relate a subject term or phrase to an attribute term or phrase. Removed from the node data structure, the node contents are or can become a text fragment which conveys meaning, i.e., a note. The notes generated from each digital resource are associated with the digital resource from which they are captured. The notes are then stored, organized and presented in several ways which facilitate knowledge acquisition and utilization by a user; and 

Ramaswamy et al. US Pub. No. 2016/0117322 A1 teaches Knowledge representation in a multi-layered database includes systems and methods for storing and retrieving data in the multi-layered database. The multi-layered database includes an object database layer that stores objects corresponding to real world entities and each object is associated with object properties, object relationships, and relationship properties. Underlying the object database layer is a graph
database layer that stores nodes, node properties associated with the nodes, edges, and edge properties associated with the edges, wherein the nodes correspond to objects, node properties
are indicative of the object properties, the edges are indicative of the object relationships, and the edge properties are indicative of the relationship properties of the object. Further, underlying the graph database layer is a backend database layer that stores corresponding data and metadata. Data can be stored and retrieved from the multi-layered database by composing and decomposing information between layers;





CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152